IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TERESA STARR BLUNDELL,                 NOT FINAL UNTIL TIME EXPIRES TO
AS PERSONAL                            FILE MOTION FOR REHEARING AND
REPRESENTATIVE OF THE                  DISPOSITION THEREOF IF FILED
ESTATE OF LUCY MAE
STARR,                                 CASE NO. 1D13-6004

      Appellant,

v.

PHILIP MORRIS USA INC.
AND R.J. REYNOLDS
TOBACCO CO.,

      Appellees.

___________________________/

Opinion filed September 6, 2016.

An appeal from the Circuit Court of Duval County.
L. Haldane Taylor, Judge.

Angelo M. Patacca, Jr., and Bruce R. Anderson, Jr., of Terrell Hogal Yegelwel, P.A.,
Jacksonville; John S. Mills and Courtney Brewer of The Mills Firm, P.A., Tallahassee;
David J. Sales of David J. Sales, P.A. Jupiter, for Appellant.

Gregory G. Katsas of Jones Day, Washington; Joseph H. Lang, Jr. of Carlton Fields
Jorden Burt, P.A., Tampa; Lauren R. Goldman of Mayer Brown LLP, New York, for
Appellees.

           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.
        On direct appeal, we affirmed the trial court’s conclusion that “Engle 1 class

members are prohibited from recovering punitive damages on negligence and strict

liability claims” based on Soffer v. R.J. Reynolds Tobacco Co., 106 So. 3d 456, 457

(Fla. 1st DCA 2012), which has since been quashed on that point of law. As such, we

remand for reconsideration in light of Soffer v. R.J. Reynolds Tobacco, Co., 187 So.
3d 1219 (Fla. 2016). See R.J. Reynolds Tobacco Co. v. Clayton, 193 So. 3d 1088 (Fla.

1st DCA 2016).

        REVERSED and REMANDED with instructions.

MAKAR, WINOKUR and WINSOR, JJ., CONCUR.




1
    See Engle v. Liggett Group, Inc., 945 So. 2d 1246 (Fla. 2006).

                                           2